DETAILED ACTION
This Office action for U.S. Patent Application No. 16/329,601 is responsive to the Request for Continued Examination filed 26 November 2021, in reply to the Final Rejection of 26 August 2021.
Claims 1, 3–5, 7–9, and 11–13 are pending.
In the prior Office action, claims 1, 3–5, 7–9, and 11–13 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2017/0272757 A1 (“Xu”) in view of U.S. Patent Application Publication No. 2017/0353730 A1 (“Liu”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 26 November 2021 has been entered.

 Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the generated reference line extending in the direction in which the plurality of lines extend must be shown or the feature(s) canceled from the claim(s).  From the amendments and arguments, it is clear that the generated reference line is in the same direction and offset from a set of existing horizontal and vertical reference lines, but the specification does not make it clear if the claimed generated line is depicted in the drawings.  For example, it is unknown whether any of offset horizontal lines 356, 358, or 360 is the claimed generated line extending in the direction of the other three horizontal lines including non-offset line 354, or whether the new horizontal generated line is not any of these four lines.  Similarly, it is unclear which, of any, of lines A(1, : ), A(2, : ) or A(3, : ) in Figures 11A and 11B is intended to be the claimed generated line.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant’s arguments, see pp. 11–15, filed 26 November 2021, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejections of all claims under 35 U.S.C. § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3–5, 7–9, and 11–13 are allowed.
The following is an examiner’s statement of reasons for allowance: Each of the independent claims is amended to recite that the generated offset line extends in the direction in which the plurality of lines extend, meaning the generated line is parallel to, or may even be one of (see objection to drawings supra), the given plurality of lines, such as horizontal or vertical lines 354–360 in Figure 10.  In contrast, selecting a reference line such as a horizontal reference line 222[M] or vertical reference line 224[N] in closest prior art Liu is not a claimed generation of a line.  At best, Liu in ¶ 0066 defines reference lines L1 and L2, but positions 342 and 344 within these lines (see Figure 3) are not offsets of these lines themselves as required by the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the drawings as possibly incomplete under 37 C.F.R. § 1.83(a).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 U.S.P.Q. 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487